--------------------------------------------------------------------------------

Exhibit 10.01
 
EXECUTION COPY

SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT
 
This SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
entered into as of January 8, 2009, by and between ONE Bio, Corp., a Florida
corporation trading on the OTC Bulletin Board under the symbol “ONBI.OB” (the
“Company”), and each of the purchasers listed or to be listed on Schedule 1
attached to this Agreement (each a “Purchaser,” and collectively, the
“Purchasers”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to issue and sell to each Purchaser, and each
Purchaser desires to purchase from the Company, 8% convertible promissory notes,
substantially in the form of Exhibit A attached hereto (each a “Note,” and
collectively, the “Notes”), in the aggregate principal amount of between
$300,000 (the “Minimum Amount”), $2,000,000 (the “Base Amount”) and $3,000,000
(the “Maximum Amount”); and
 
WHEREAS, to induce each Purchaser to purchase the Note, the Company has agreed
to issue to Purchaser warrants (each a “Warrant” and collectively, the
“Warrants”) to purchase the Company’s common stock, par value $0.001 per share
(the “Common Stock”), as set forth in the warrant agreement substantially in the
form of Exhibit B attached hereto (the “Warrant”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
agree as follows:
 
1.         Sale and Purchase of the Notes and Warrants.
 
1.1       Sale and Issuance of Notes.  Subject to the terms and conditions of
this Agreement, each Purchaser agrees to purchase at each Purchaser’s respective
Closing (as defined below), and the Company agrees to sell and issue to each
Purchaser, a Note in the principal amount specified with respect to such
Purchaser on Schedule 1 attached to this Agreement.  The purchase price of each
Note shall be equal to 100% of the principal amount of such Note (the “Purchase
Price”).
 
1.2       Issuance of Warrants.  Subject to the terms and conditions of this
Agreement, the Company shall issue a Warrant to purchase the number of shares of
Common Stock of the Company set forth opposite such Purchaser’s name on the
Warrant to each Purchaser at the Closing.
 
2.         Closing.
 
2.1       Time and Place. The initial closing of the sale and purchase of the
Notes and Warrants representing at least the Minimum Amount (the “Initial
Closing”) shall be deemed to take place at the offices of Seyfarth Shaw LLP, 620
Eighth Avenue, New York, NY 10018, at 10:00 a.m., local time, on the date
hereof, or at such later time or date as the Purchasers and the Company may
mutually agree in writing.  An additional closing of the purchase and sale of
Notes and Warrants representing at least the Base Amount (inclusive of the
Minimum Amount) and up to the Maximum Amount (the “Final Closing”) shall be
deemed to take place at the offices of  Seyfarth Shaw LLP, 620 Eighth Avenue,
New York, NY 10018, from time to time after the Initial Closing as the Company
and the Purchasers shall mutually agree to in writing (each such time and place,
including the Initial Closing, is designated as a “Closing”), provided, that
Purchasers shall not obligated to consummate the Final Closing after March 1,
2010 if the conditions to such Closing have not been satisfied by such
date.  The date upon which each Closing shall occur is herein called the
“Closing Date”. On each Purchaser’s respective Closing Date, each Purchaser
shall pay to the Company the Purchase Price via federal funds wire transfer(s)
of immediately available funds, in accordance with written instructions provided
to Purchasers prior to the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
3.         Pledge and Security Agreements; Subsidiary Guarantees.
 
3.1       Stockholder Pledge and Security Agreements.  At the Initial Closing,
ONE-V Group, LLC, Jeanne Chan and Michael Weingarten agree to enter into Pledge
and Security Agreements, substantially in the form of Exhibit C attached hereto
(each, a “Stockholder Pledge and Security Agreement”), pledging, as security in
favor of the Purchasers of the Notes for the obligations of the Company under
the Notes, 3,200,000, 800,000 and 2,000,000 shares of Company Common Stock,
respectively, an aggregate of 6,000,000 shares of Common Stock (collectively,
the “Stockholder Pledge Shares”).
 
3.2       BVI Subsidiaries Guarantees.  At the Initial Closing, the Company
shall cause Throne (as hereinafter defined) and Supreme (as hereinafter defined)
to enter into a BVI Subsidiary Guarantee, substantially in the form of Exhibit F
attached hereto (the “BVI Subsidiary Guarantee”), guaranteeing all obligations
of the Company under the Notes and agreeing not to transfer, pledge or encumber
their equity interests in GP WFOE (as hereinafter defined) and UGTI WFOE (as
hereinafter defined), respectively.
 
3.3       Company Pledge and Security Agreement with Respect to Certain US
Subsidiary Shares.  At the Final Closing, the Company shall enter into a Pledge
and Security Agreement, substantially in the form of Exhibit D attached hereto
(the “Company Pledge and Security Agreement”), pledging, as security in favor of
the Purchasers of the Notes for the obligations of the Company under the Notes:
 
(a)       80% of the issued and outstanding common stock and 100% of the issued
and outstanding preferred stock of Green Planet Bioengineering, Co., Ltd., a
Delaware corporation (“GP”), constituting 100% of the capital stock of GP held
by the Company; and
 
(b)       98% of the issued and outstanding capital stock of United Green
Technology, Inc., a Nevada corporation (“UGTI”), constituting 100% of the
capital stock of UGT held by the Company.
 
3.4       US Subsidiaries Guarantees and Pledge and Security Agreements with
Respect to Certain BVI Subsidiary Shares.   At the Final Closing, the Company
shall cause GP and UGTI to enter into a Subsidiary Guarantee and Pledge and
Security Agreement, substantially in the form of Exhibit E attached hereto (the
“US Subsidiary Guarantee and Pledge and Security Agreement”), guaranteeing all
obligations of the Company under the Notes and pledging, as security in favor of
the Purchasers of the Notes for the obligations of the Company under the Notes:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)       100% of the issued and outstanding ordinary shares of Elevated Throne
Overseas, Ltd, a British Virgin Islands company (“Throne”), all of which are
held by GP; and
 
(b)       100% of the issued and outstanding ordinary shares of Supreme
Discovery Group, Ltd., a British Virgin Islands company (“Supreme” and, with
Throne, the “BVI Subsidiaries”)), all of which are held by UGTI.
 
3.5       WFOE and non-WFOE PRC Company Collateral Security Arrangements.  At
the Final Closing, the Company shall cause, directly or indirectly:
 
(a)       Fujian Green Planet Bio-Engineering, Co., Ltd, a PRC Wholly
Foreign-Owned Enterprise (“GP WFOE”) 100% owned by Throne, to enter into an
Assignment of Contract Rights with Purchasers, substantially in the form of
Exhibit G attached hereto, pursuant to which (i) GP WFOE will assign to
Purchasers all of its contract rights under the existing agreements relating to
GP WFOE and Sanming (as defined below), (ii) GP WFOE and Sanming shall each
agree that they will use best efforts to ensure that the Purchasers obtain all
necessary approvals and registrations (at Company expense) for the Purchasers to
exercise all of GP WFOE’s contract rights under the existing agreements relating
to GP WFOE and Sanming, and (iii) GP WFOE shall agree not to transfer, pledge or
encumber its contract rights with respect to Sanming.
 
(b)       Sanming Huajian Bio-Engineering Co., Ltd., a PRC operating company
(“Sanming”) controlled by GP WFOE, and each of Sanming’s shareholders to execute
and deliver the Acknowledgement Agreement with Purchasers, substantially in the
form of Exhibit G-1 attached hereto, under which they will acknowledge the
benefits conferred upon Sanming by Purchasers’ loans to the Company and agree
not to contest or interfere with Purchases’ exercise of their contractual rights
under this Agreement and the other security and collateral arrangements
contemplated hereby;
 
(c)       Fujian United Bamboo Technology Company, Ltd., a PRC Wholly
Foreign-Owned Enterprise (“UGTI WFOE”) 100% owned by Supreme, to enter into an
Assignment of Contract Rights with Purchasers, substantially in the form of
Exhibit G attached hereto, pursuant to which (i) UGTI WFOE will assign to
Purchasers all of its contract rights under the existing agreements relating to
UGTI WFOE and Jianou (as defined below), (ii) UGTI WFOE and Jianou shall each
agree that they will use best efforts to ensure that the Purchasers obtain all
necessary approvals and registrations (at Company expense) for the Purchasers to
exercise all of UGTI WFOE’s contract rights under the existing agreements
relating to UGTI WFOE and Jianou, and (iii) UGTI WFOE shall agree not to
transfer, pledge or encumber its contract rights with respect to Jianou; and
 
(d)       Jianou Lujian Foodstuff Co., Ltd., a PRC operating company (“Jianou”)
controlled by UGTI WFOE, and each of Jianou’s shareholders to execute and
deliver the Acknowledgement Agreement with Purchasers, substantially in the form
of Exhibit G-1 attached hereto, under which they will acknowledge the benefits
conferred upon Jianou by Purchasers’ loans to the Company and agree not to
contest or interfere with Purchases’ exercise of their contractual rights under
this Agreement and the other security and collateral arrangements contemplated
hereby;.
 
 
3

--------------------------------------------------------------------------------

 
 
GP WFOE, UGTI WFOE, Sanming and Jianou are herein referred to as the “WFOE
Subsidiaries.”
 
4.        Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchasers as follows (which representations and
warranties shall be deemed to apply, where appropriate, to any direct or
indirect subsidiary of the Company (each, a “Subsidiary”), including without
limitation, GP, UGTI, Throne, Supreme, GP WFOE, UGTI WFOE, Sanming, Jianou,
Trade Finance Solutions and TFP International, Inc.), as of each Closing Date:
 
4.1       Subsidiaries.  The Company has no Subsidiaries other than those listed
in Schedule 4.1 hereto.  Except as disclosed in Schedule 4.1 or as specifically
disclosed in the SEC Reports (as hereinafter defined) hereto, the Company owns,
directly or indirectly, all of the capital stock or comparable equity interests
of each Subsidiary free and clear of any lien, charge, claim, security interest,
encumbrance, right of first refusal or other restriction (each, a “Lien”) and
all the issued and outstanding shares of capital stock or comparable equity
interest of each Subsidiary are validly issued, fully paid and non-assessable
and free of preemptive and similar rights, except as acknowledged by Purchasers
as set forth in Section 4.2 hereof.
 
4.2       Organization and Qualification.  Each of the Company and the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite legal authority to own and use its properties
and assets and to carry on its business as currently conducted.  Neither the
Company nor any Subsidiary is in violation of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  Each of the Company and the Subsidiaries
is duly qualified to do business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not, individually or in the aggregate, have or reasonably be expected
to result in a (a) a material adverse effect on the results of operations,
assets, prospects, business condition (financial or otherwise) of the Company
and the Subsidiaries, taken as a whole, (b) a material and adverse impairment
the Company’s ability to perform its obligations under any of the Transaction
Documents, or (c) a material and adverse effect on the legality, validity or
enforceability of any of the Transaction Documents (a “Material Adverse
Effect”).  Purchasers acknowledge that: (i) approximately $1.7 million of the
registered capital of GP WFOE has not been paid; and (ii) approximately $1.2
million of the registered capital of UGTI WFOE has not been paid. The Purchasers
and Company agree that: (i) at least $1.7 million of the proceeds of any Final
Closing shall be used to pay the remaining unpaid registered capital of GP WFOE
prior to any other proceeds of such Closing being applied for any other
purposes; (i) to the extent there are additional proceeds of  any Final Closing,
approximately $0.18 million of such proceeds of any Final Closing shall be used
to pay a portion of the remaining unpaid registered capital of UGTI WFOE prior
to any other proceeds of such Closing being applied for any other purposes; and
(iii) any remaining unpaid registered capital of UGTI WFOE will be paid from the
proceeds of the New Financing (as defined in the Note).
 
 
4

--------------------------------------------------------------------------------

 
 
4.3       Authorization; Enforcement.  The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents to which it is a party and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of each of
the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further consent or action is required by the Company, its Board of Directors
or its stockholders.  Each of the Transaction Documents to which it is a party
has been (or in the case of Warrants will be) duly executed by the Company and
is, or when delivered in accordance with the terms hereof, will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by (a) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors rights generally, and (b)
the effect of rules of law governing the availability of specific performance
and other equitable remedies.
 
4.4       No Conflicts.  The execution, delivery and performance of the
Transaction Documents to which it is a party by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby do not, and
will not, (a) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (b) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound, or affected, except to the extent that such conflict, default,
termination, amendment, acceleration or cancellation right would not reasonably
be expected to have a Material Adverse Effect, (c) result in any Lien on assets
or on property of the Company, or (d) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including, assuming the accuracy of the representations and warranties of the
Purchasers set forth in Section 5.2 hereof, federal and state securities laws
and regulations and the rules and regulations of any self-regulatory
organization to which the Company or its securities are subject, including the
NASDAQ Capital Market, OTC Bulletin Board or Pink Sheets LLC on which the Common
Stock is listed or quoted for trading on the date in question, as applicable
(the “Trading Markets”)), or by which any property or asset of the Company or a
Subsidiary is bound or affected, except to the extent that such violation would
not reasonably be expected to have a Material Adverse Effect.
 
4.5       The Securities. The Notes, the Warrants and the equity securities
issuable upon conversion or exercise thereof (and the securities issuable upon
conversion of such equity securities) (collectively, the “Securities”) are duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens and will not be subject to preemptive or similar rights
of stockholders (other than those imposed by the Purchasers).  The Company has
reserved from its duly authorized capital stock the maximum number of securities
issuable upon conversion of the Notes (the “Conversion Shares”) and reserved
from its duly authorized capital stock the maximum number of securities issuable
upon exercise of the Warrants (the “Warrant Shares”).  The offer, issuance and
sale of the Notes, the Conversion Shares, the Warrants and the Warrant Shares
pursuant to the Transaction Documents are exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”).
 
 
5

--------------------------------------------------------------------------------

 
 
4.6       Capitalization.  As of the date of the Agreement, the aggregate number
of shares and type of all authorized, issued and outstanding classes of capital
stock, options and other securities of the Company (whether or not presently
convertible into or exercisable or exchangeable for shares of capital stock of
the Company) is set forth in Schedule 4.6 hereto.  All outstanding shares of
capital stock are duly authorized, validly issued, fully paid and nonassessable
and have been issued in compliance in all material respects with all applicable
securities laws.  The Company has outstanding only those Options, script rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or entered into any agreement giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock as set forth on
Schedule 4.6.  Except as set forth on Schedule 4.6 hereto, and except for
customary adjustments as a result of stock dividends, stock splits, combinations
of shares, reorganizations, recapitalizations, reclassifications or other
similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (as defined in Section 4.26 hereof) (other than the Purchasers) and will
not result in a right of any holder of securities to adjust the exercise,
conversion, exchange or reset price under such securities.  To the knowledge of
the Company, except as disclosed in Schedule 4.6 hereto, no Person or group of
related Persons beneficially owns (as determined pursuant to Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or has
the right to acquire, by agreement with or by obligation binding upon the
Company, beneficial ownership of in excess of 5% of the outstanding Common
Stock.
 
4.7       SEC Reports; Financial Statements; No Material Adverse Effect;
Solvency.  Except as set forth on Schedule 4.7 or as specifically disclosed in
the SEC Reports, the Company has filed all reports required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the 12 months preceding the date hereof on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.  Such reports required to be filed by
the Company under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, together with any materials filed or furnished by the Company under the
Exchange Act, whether or not any such reports were required being collectively
referred to herein as the “SEC Reports” and, together with this Agreement and
the schedules to this Agreement, the “Disclosure Materials”.  As of their
respective dates, the SEC Reports filed by the Company complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the U.S. Securities and Exchange Commission (the
“SEC”) promulgated thereunder, and none of the SEC Reports, when filed by the
Company, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements, the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP or may be condensed or summary statements, and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.  All material
agreements to which the Company or any Subsidiary is a party or to which the
property or assets of the Company or any Subsidiary are subject are included as
part of or identified in the SEC Reports, to the extent such agreements are
required to be included or identified pursuant to the rules and regulations of
the SEC.
 
 
6

--------------------------------------------------------------------------------

 
 
Since the date of the latest audited financial statements included within the
SEC Reports, except as disclosed in Schedule 4.7 hereto, (i) there has been no
event, occurrence or development that, individually or in the aggregate, has had
or that would result in a Material Adverse Effect, (ii) the Company has not
incurred any material liabilities other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting or
the changed its auditors, (iv) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders, in their
capacities as such, or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock (except for repurchases by the Company of
shares of capital stock held by employees, officers, directors, or consultants
pursuant to an option of the Company to repurchase such shares upon the
termination of employment or services), and (v) the Company has not issued any
equity securities to any officer, director or affiliate, except pursuant to
existing Company stock-based plans.  The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so.  The Company is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the
applicable Closing, will not be Insolvent (as defined below).  For purposes of
this Section 4.7, “Insolvent” means (i) the present fair saleable value of the
Company’s assets is less than the amount required to pay the Company’s total
Indebtedness (as defined in Section 4.26 hereof), (ii) the Company is unable to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, (iii) the Company intends to
incur or believes that it will incur debts that would be beyond its ability to
pay as such debts mature, or (iv) the Company has unreasonably small capital
with which to conduct the business in which it is engaged as such business is
now conducted and is proposed to be conducted.
 
4.8       Absence of Litigation.  Except as described in Schedule 4.8 or as
specifically disclosed in the SEC Reports, there is no action, suit, claim, or
Proceeding (as defined below), or, to the Company’s knowledge, inquiry or
investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
that could, individually or in the aggregate, have a Material Adverse Effect.
For the purposes hereof, “Proceeding” means an action, claim, suit,
investigation or proceeding (including, without limitation, or a partial
proceeding, such as a deposition), whether commenced or threatened in writing.
 
 
7

--------------------------------------------------------------------------------

 
 
4.9       Compliance.  Except as described in Schedule 4.9, neither the Company
nor any Subsidiary, except in each case as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (a) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received written notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (b) is in violation of any order of any court, arbitrator or
governmental body, or (c) is or has been in violation of any statute, rule or
regulation of any governmental authority.  The foregoing notwithstanding,
Purchasers acknowledge that at least $1.7 million of the proceeds of any Final
Closing shall be used to pay the remaining unpaid registered capital of GP WFOE
prior to any other proceeds of such Closing being applied for any other
purposes.
 
4.10     Title to Assets.  The Company and, to the Company’s knowledge, the
Subsidiaries own no real property except as described in Schedule 4.10.  The
Company and the Subsidiaries have good and marketable title in all personal
property owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all Liens, except for Liens that do
not, individually or in the aggregate, have or result in a Material Adverse
Effect.  Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
of which the Company and, to the Company’s knowledge, the Subsidiaries are in
material compliance.
 
4.11     No General Solicitation; Placement Agent’s Fees.  Neither the Company,
nor, to the Company’s knowledge after due inquiry, any of its affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) in connection with the offer or sale of the Securities.  The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commission (other than for persons engaged
by any Purchaser or its investment advisor) relating to or arising out of the
issuance of the Securities pursuant to this Agreement.  The Company shall pay,
and hold each Purchaser harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim for fees arising out of the
issuance of the Securities pursuant to this Agreement.  The Company has not
engaged any placement agent or other agent in connection with the sale of the
Securities.
 
 
8

--------------------------------------------------------------------------------

 
 
4.12     Private Placement.  Neither the Company nor, to the Company’s knowledge
after due inquiry, any of its Affiliates nor, any Person acting on the Company’s
behalf has, directly or indirectly, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Securities as contemplated hereby, or (ii) cause the offering of the
Securities pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market.  The sale and issuance of the Securities
hereunder does not contravene the rules and regulations of any Trading Market on
which the Common Stock is listed or quoted.  The Company is not required to be
registered as, and is not an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”).  The Company is not required to be registered as, a United States
real property holding corporation within the meaning of the Foreign Investment
in Real Property Tax Act of 1980.
 
4.13     Form S-1/S-3 Eligibility.  The Company is eligible to register the
Conversion Shares and the Warrant Shares for resale by the Purchasers using Form
S-1 promulgated under the Securities Act. Upon the effectiveness of the
Company’s application to list its Common Stock on NASDAQ, the Company will be
eligible to register the Conversion Shares and the Warrant Shares for resale by
the Purchasers using Form S-3 or other available registration form promulgated
under the Securities Act.
 
4.14     Listing and Maintenance Requirements.  Except as described in
Schedule 4.14, the Company has not, in the twelve months preceding the date
hereof, received notice (written or oral) from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market.  The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in material compliance with all such listing
and maintenance requirements.  The issuance of the Securities does not require
stockholder approval, including without limitation under NASDAQ Marketplace Rule
4350(i), and the failure to obtain such stockholder approval will not materially
impair the prospects of approval of the Company’s pending listing application
with NASDAQ.
 
4.15     Registration Rights.  Except as described in Schedule 4.15 or as
specifically disclosed in the SEC Reports and the registration rights included
herein for the benefit of the Purchasers, the Company has not granted or agreed
to grant to any Person any rights (including “piggy-back” registration rights)
to have any securities of the Company registered with the SEC or any other
governmental authority that have not been satisfied or waived.
 
4.16     Application of Takeover Protections.  Except as described in
Schedule 4.16 or as specifically disclosed in the SEC Reports, there is no
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s charter documents or the laws of its state of incorporation
that is or could become applicable to any of the Purchasers as a result of the
Purchasers and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, as a
result of the Company’s issuance of the Securities and the Purchasers’ ownership
of the Securities.
 
 
9

--------------------------------------------------------------------------------

 
 
4.17     Disclosure.  Except as described in Schedule 4.17, the Company confirms
that neither it nor any officers, directors or Affiliates, has provided any of
the Purchasers or their agents or counsel with any information that constitutes
or might constitute material, nonpublic information (other than the existence
and terms of the issuance of Securities, as contemplated by this
Agreement).  The Company understands and confirms that each of the Purchasers
will rely on the foregoing representations in effecting transactions in
securities of the Company.  All disclosure provided by the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the schedules to this Agreement, furnished by or on the behalf
of the Company are true and correct in all material respects and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.  Except for the
transactions contemplated by this Agreement, no event or circumstance has
occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.  The Company acknowledges and agrees that no Purchaser
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those set forth in the Transaction
Documents.
 
4.18     Acknowledgment Regarding Purchasers’ Purchase of Securities.  Based
upon the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated hereby and
thereby is merely incidental to the Purchasers’ purchase of the Securities.  The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement has been based solely on the independent evaluation of
the transactions contemplated hereby by the Company and its representatives.
 
 
10

--------------------------------------------------------------------------------

 
 
4.19     Patents and Trademarks.  Except as described in Schedule 4.19 or as
specifically disclosed in the SEC Reports, (a) the Company and its Subsidiaries
owns or possesses sufficient rights to conduct its business in the ordinary
course, including, without limitation, rights to use all material patents,
patent rights, industry standards, trademarks, copyrights, licenses, inventions,
trade secrets, trade names and know-how (collectively, “Intellectual Property
Rights”) as owned or possessed by them or that are necessary for the conduct of
its business as now conducted or as proposed to be conducted except where the
failure to currently own or possess such rights would not have a Material
Adverse Effect, (b) neither the Company nor any of its Subsidiaries is
infringing any rights of a third party with respect to any Intellectual Property
Rights that, individually or in the aggregate, would have a Material Adverse
Effect, and, since January 1, 2008, neither the Company nor any of its
Subsidiaries has received any notice of, or has any knowledge of, any asserted
infringement by the Company or any of its Subsidiaries of, any rights of a third
party with respect to any Intellectual Property Rights that, individually or in
the aggregate, would have a Material Adverse Effect and (c) since January 1,
2008, neither the Company nor any of its Subsidiaries has received any notice
of, or has any knowledge of, infringement by a third party with respect to any
Intellectual Property Rights of the Company or of any Subsidiary that,
individually or in the aggregate, would have a Material Adverse Effect.  The
Company has not used Publicly Available Software in whole or in part in the
development of any part of its Intellectual Property Rights in a manner that
would be reasonably likely to subject the Company or its Intellectual Property
Rights in whole or in part, to all or part of the license obligations of any
Publicly Available Software that, individually or in the aggregate, would have a
Material Adverse Effect on the Company.  “Publicly Available Software” means
each of (i) any software that contains, or is derived in any manner (in whole or
in part) from, any software that is distributed as free software, open source
software (e.g., Linux), or similar licensing and distribution models; and (ii)
any software that requires as a condition of use, modification, and/or
distribution of such software that such software or other software incorporated
into, derived from, or distributed with such software (A) be disclosed or
distributed in source code form; (B) be licensed for the purpose of making
derivative works; or (C) be redistributable at no or minimal charge.  Publicly
Available Software includes, without limitation, software licensed or
distributed under any of the following licenses or distribution models similar
to any of the following: (a) GNU General Public License (GPL) or Lesser/Library
GPL (LGPL), (b) the Artistic License (e.g. PERL), (c) the Mozilla Public
License, (d) the Netscape Public License, (e) the Sun Community Source License
(SCSL), the Sun Industry Source License (SISL), and the Apache Server License.
 
4.20     Insurance.  The Company and, to the Company’s knowledge, the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses and locations in which the Company and the Subsidiaries are
engaged.  The Company has had continuous insurance coverage during the 12 months
preceding the date of this Agreement and has no reason to believe it will not be
able to renew its current insurance coverage in the same amounts or obtain new
insurance coverage in amounts not less than it currently has with carriers of
equal or better ratings.  The Company maintains Directors and Officers Liability
Insurance as described in Schedule 4.20.
 
4.21     Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports (“Material Permits”),
except where the failure to possess such permits does not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, and neither the Company nor any Subsidiary has received any written
notice of proceedings relating to the revocation or modification of any Material
Permit.
 
4.22     Transactions With Affiliates and Employees.  Except as described on
Schedule 4.22 or as specifically disclosed in the SEC Reports, none of the
officers, directors or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
Company’s knowledge, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.
 
 
11

--------------------------------------------------------------------------------

 
 
4.23     Internal Accounting Controls.  Except as specifically disclosed in the
SEC Reports, the Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset accountability, (c) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
4.24     Sarbanes-Oxley Act.  The Company is in compliance in all material
respects with currently applicable requirements of the Sarbanes-Oxley Act of
2002 and applicable rules and regulations promulgated by the SEC thereunder.
 
4.25     Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
(a) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (b) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
 
4.26     Indebtedness.  Except as disclosed in Schedule 4.26 or as specifically
disclosed in the SEC Reports, neither the Company nor any of its Subsidiaries
(i) has any outstanding Indebtedness (as defined below), (ii) is in violation of
any term of or in default under any contract, agreement or instrument relating
to any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iii) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.  Schedule 4.26 provides a detailed
description of the material terms of any such outstanding Indebtedness.  For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the Company or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company or a government or any department or agency
thereof.
 
 
12

--------------------------------------------------------------------------------

 
 
4.27     Employee Relations.  Neither the Company nor any of its Subsidiaries is
a party to any collective bargaining agreement or employs any member of a
union.  The Company maintains good relations with its employees.  Except as
described in Schedule 4.27 or as specifically disclosed in the SEC Reports,
during the period covered by the SEC Reports, no executive officer of the
Company or any of its Subsidiaries (as defined in Rule 501(f) of the Securities
Act) has notified the Company or any such Subsidiary that such officer intends
to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary.  To the knowledge
of the Company or any such Subsidiary, no executive officer of the Company or
any of its Subsidiaries is in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any such Subsidiary to any liability with respect to any
of the foregoing matters.
 
4.28     Labor Matters.  The Company and its Subsidiaries are in compliance in
all material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
4.29     Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance in all material respects with
all terms and conditions of any such permit, license or approval where, in each
of the foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “Environmental Laws” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
 
13

--------------------------------------------------------------------------------

 
 
4.30     Subsidiary Rights.  Except as set forth in Schedule 4.30 or as
specifically disclosed in the SEC Reports, the Company or one of its
Subsidiaries has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.
 
4.31     Tax Status.  Except as specifically disclosed in the Company’s
financial statements, the Company and each of its Subsidiaries (i) has made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
4.32     No Manipulation of Stock.  The Company has not taken and will not, in
violation of applicable law, take any action designed to or that would be
reasonably be expected to cause or result in manipulation in violation of
applicable law or regulation of the price of the Common Stock to facilitate the
sale or resale of the Conversion Shares or the Warrant Shares.
 
4.33     Company not an “Investment Company”.  The Company has been advised of
the rules and requirements under the Investment Company Act.  The Company is
not, and immediately after receipt of payment for the Notes and Warrants will
not be, an “investment company,” an “affiliated person” of, “promoter” for or
“principal underwriter” for, or an entity “controlled” by an “investment
company,” within the meaning of the Investment Company Act and shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act.
 
4.34     Accountants.  To the Company’s knowledge, Jewitt, Schwartz, Wolfe &
Associates, who the Company expects will consent to the incorporation by
reference of its report with respect to the consolidated financial statements of
the Company included in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2008 into the Registration Statement (as defined below) and
the prospectus which forms a part thereof, are independent accountants as
required by the Securities Act and the rules and regulations promulgated
thereunder.
 
4.35     Contracts.  The contracts attached as exhibits to the SEC Reports that
are material to the Company are in full force and effect on the date hereof, and
neither the Company nor, to the Company’s knowledge, any other party to such
contracts is in breach of or default under any of such contracts which would
have a Material Adverse Effect.
 
 
14

--------------------------------------------------------------------------------

 
 
4.36     Off-Balance Sheet Arrangements.  There is no transaction, arrangement
or other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed.
 
4.37     U.S. Real Property Holding Corporation.  The Company is not, nor has it
ever been, as U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon any Purchaser’s request.
 
5.         Representations and Warranties of the Purchasers. Each Purchaser
hereby, as to itself only and for no other Purchaser, represents and warrants to
the Company as follows, as of the date hereof and as of the Closing:
 
5.1       Organization; Authority.  Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The purchase by such Purchaser of the Notes and Warrants hereunder
has been duly authorized by all necessary corporate, partnership or other action
on the part of such Purchaser.  This Agreement has been duly executed and
delivered by such Purchaser and constitutes the valid and binding obligation of
such Purchaser, enforceable against it in accordance with its terms, except as
may be limited by (i) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors rights generally, and (ii) the effect of rules of law governing the
availability of specific performance and other equitable remedies.
 
5.2       No Public Sale or Distribution.  Such Purchaser is (i) acquiring the
Notes and the Warrants, (ii) upon exercise of the Notes will acquire the
Conversion Shares issuable upon exercise thereof, and (iii) upon exercise of the
Warrants will acquire the Warrant Shares issuable upon exercise thereof, in the
ordinary course of business for its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under the Securities Act or under an exemption from
such registration and in compliance with applicable federal and state securities
laws, and such Purchaser does not have a present arrangement to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Purchaser does not
agree to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities
Act.
 
5.3       Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act or a “qualified institutional
buyer” as defined in Rule 144A(a) under the Securities Act.  Such Purchaser is
not a registered broker dealer registered under Section 15(a) of the Exchange
Act, or a member of the NASD, Inc. or an entity engaged in the business of being
a broker dealer.  Except as otherwise disclosed in writing to the Company on or
prior to the date of this Agreement, such Purchaser is not affiliated with any
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
the NASD, Inc. or an entity engaged in the business of being a broker dealer.
 
 
15

--------------------------------------------------------------------------------

 
 
5.4       Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser understands
that it must bear the economic risk of this investment in the Securities
indefinitely, and is able to bear such risk and is able to afford a complete
loss of such investment.
 
5.5       Access to Information.  Such Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded: (i)
the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information (other than material
non-public information) about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in the Transaction Documents.
 
5.6       No Governmental Review.  Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
5.7       No Conflicts.  The execution, delivery and performance by such
Purchaser of this Agreement and the consummation by such Purchaser of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Purchaser, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Purchaser, except in the case of clauses (ii) and (iii)
above, that do not otherwise affect the ability of such Purchaser to consummate
the transactions contemplated hereby.
 
5.8       Prohibited Transactions.  Each Purchaser covenants that neither it nor
any Person acting on its behalf or pursuant to any understanding with such
Purchaser will engage, directly or indirectly, in any transactions in the
securities, including derivatives, of the Company (including, without
limitation, any Short Sales (a “Transaction”) involving any of the Company’s
securities prior to the time the transactions contemplated by this Agreement are
publicly disclosed.  “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
 
 
16

--------------------------------------------------------------------------------

 
 
5.9       Restricted Securities.  The Purchaser understand that the Securities
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
5.10     Legends.  It is understood that certificates evidencing such Securities
may bear the legend set forth in Section 11.1 of this Agreement.
 
5.11     No Legal, Tax or Investment Advice.  Such Purchaser understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Purchaser in connection with the purchase of the Securities
constitutes legal, tax or investment advice.  Such Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities.
 
6.         Covenants and Agreements.
 
6.1       Pre-Closing Covenants and Agreements.  The parties hereto covenant and
agree to perform or take any and all such actions to effectuate the following
from the date hereof until the earlier of the Closing Date or the termination of
this Agreement:
 
(a)     Further Assurances.  Each of the parties shall, prior to or at the
Closing, as may be appropriate, execute such documents and other papers and take
such other further actions as may be reasonably required to carry out the
provisions hereof and effectuate the transactions contemplated hereby and by the
Note and the Warrant Agreement.  Each party shall use its best efforts to
fulfill or obtain the fulfillment of the conditions to its obligation to effect
the Closing, including promptly obtaining any consents required in connection
herewith.
 
(b)     Additional Disclosure.  The Company shall promptly notify Purchasers of,
and furnish Purchasers with, any information it may reasonably request with
respect to the occurrence of any event or condition or the existence of any fact
that would cause any of the conditions to Purchaser’s obligation to consummate
the transactions contemplated by this Agreement not to be fulfilled.
 
6.2       Post-Closing Covenants and Agreements.  While any of the Notes are
outstanding, the Company will not, without the prior written consent of
Purchasers holding at least 51% of principal amount of the Notes (the “Required
Purchaser:”):
 
 
17

--------------------------------------------------------------------------------

 
 
(a)     from and after the Final Closing Date, have or incur, or permit any of
its Subsidiaries to have or incur any Indebtedness (which term for purposes of
this Section shall not include obligations under leases not classified as
capital leases under U.S. generally accepted accounting principles) in excess of
(i) $4,500,000 in the aggregate with respect to Indebtedness which is recourse
to the Company, GP, UGTI, the BVI subsidiaries and/or any of the WFOE
Subsidiaries or their respective assets, and (ii) $6,000,000 in the aggregate
with respect to other subsidiary indebtedness which is not recourse to the
Company, GP, UGTI, the BVI Subsidiaries or any of the WFOE Subsidiaries or their
respective assets; provided that acquisition-related, purchase-money
Indebtedness that is expressly subordinate to the Notes shall be permitted so
long as no payments of principal or interest thereunder are required to be made
by the Company prior to the maturity date of the Notes;
 
(b)     from and after the Final Closing Date, make, or permit any Subsidiary to
make, any payments (whether on payment of pre-existing indebtedness or
otherwise) or distributions to, or engage in any transactions with, officers,
principal or former principal shareholders or other insiders of the Company or
of any Subsidiary or with officers or other insiders of any Subsidiary (other
than salary payments consistent with the past practices of the Company and,
without duplication, payment of deferred base salaries in annualized amounts not
exceeding $240,000 for each of the chief executive officer and chairman,
$120,000 for the senior vice president, or $600,000 in the aggregate for all
such executive officers), regardless of whether any such payments, distributions
or transactions are described in or contemplated by the SEC Reports or other
Disclosure Materials;
 
(c)     from and after the Final Closing Date, pledge, or permit any Subsidiary
to pledge, a material portion (in the aggregate) of the assets of the Company or
any of the Subsidiaries as collateral to any other third party;
 
(d)     from and after the Final Closing Date, permit the book value of the
assets held (with proper registration in the name of the applicable WFOE where
required by applicable law or regulation) by GP WFOE and UGTI WFOE on an
unconsolidated basis (without including any value that may be attributed to
their contractual control of Sanming and Jianou)  to, in the aggregate, be less
than $US8.0 million, or permit the fair market value of the (x) cash and
cash-equivalents, (y) accounts receivable collectible in the ordinary course and
(z) marketable inventory held by GP WFOE and UGTI WFOE to be less than 50% of GP
WFOE’s and UGTI WFOE’s total assets on an unconsolidated basis (without
including any value that may be attributed to the contractual control of Sanming
and Jianou);
 
(e)     from and after the Final Closing Date, fail to cause each of GP WFOE and
UGTI WFOE to receive, on a quarterly basis (or more frequently), transfers of
assets of Sanming and Jianou (with proper registration in the name of the
applicable WFOE where required by applicable law or regulation) having a fair
market value equal to the most recent quarterly calculated profits of Sanming
and Jianou, in payment of the amounts due to GP WFOE from Sanming and the
amounts due to UGTI WFOE from Jianou;
 
(f)     fail to cause the 2009 statutory accounts of the WFOE Subsidiaries to be
promptly prepared, audited and approved, or fail to thereafter cause GP WFOE and
UGTI WFOE to apply for and use best efforts to obtain all consents, board
resolutions, annual audit report, capital verification report and other
necessary documents required to pay a dividend of all 2009 profits, net of any
tax, to the BVI Subsidiaries, and upon receipt of such consents and documents,
fail to declare such dividend or, upon an Event of Default, fail to cause GP
WFOE and UGTI WFOE to distribute any such dividends to the BVI Subsidiaries;
 
 
18

--------------------------------------------------------------------------------

 
 
(g)     fail to cause the WFOE Subsidiaries to follow the Purchasers’
instructions pursuant to Section 9(c) hereof regarding transfer of any funds
under this Agreement if any funds cannot be remitted outside of China due to any
legal requirements;
 
(h)     fail to comply in any material respect with the post-closing obligations
of Section 7.2(e); or
 
(i)      take, or permit any Subsidiary to take, any corporate action that would
materially impair the value of the collateral for the Notes.
 
7.         Conditions Precedent to the Obligation of Purchaser to Close.
 
7.1       Initial and Subsequent Closing.  The obligation of the Purchaser to
complete each Closing is subject to the fulfillment on or prior to each Closing
Date of all of the following conditions, any one or more of which may be waived
by Purchaser in writing:
 
(a)     Representations and Warranties.  The representations and warranties of
the Company contained in Section 4 shall be true on and as of each Closing.
 
(b)     Agreements and Conditions.  On or before each Closing Date, the Company
shall have complied with and duly performed and satisfied in all material
respects all agreements and conditions on its part to be complied with and
performed by such date pursuant to this Agreement.
 
(c)     Consents.  The Company shall have obtained any consents necessary to
effectuate this Agreement and to consummate the transactions contemplated hereby
and delivered copies thereof to the Purchasers.
 
(d)     Notes.  The Company shall have duly executed and delivered to Purchasers
the Notes being sold at the Closing.
 
(e)     Warrant Agreement.  The Company shall have duly executed and delivered
to Purchasers the Warrants being issued at the Closing.
 
(f)     Stockholder Pledge and Security Agreements; Deposit of Stockholder
Pledge Shares. Certain of the Company’s stockholders shall have executed and
delivered to the Purchasers the agreements described in Section 3.1 hereof, and
the Stockholder Pledge Shares shall have been deposited with the security escrow
agent designated by the Stockholder Pledge and Security Agreements.
 
(g)     BVI Subsidiary Guarantees. The Company’s BVI Subsidiaries shall have
executed and delivered to the Purchasers the agreements described in Section
3.2.
 
(h)     Minimum Investment Amount.  At the Initial Closing, the Company shall
sell Notes whose principal amount totals at least the Minimum Amount.
 
 
19

--------------------------------------------------------------------------------

 
 
(i)     Compliance Certificate.  The President of the Company shall deliver to
the Purchasers at each Closing a certificate certifying that the conditions
specified in Section 7.1(a) and Section 7.1(b) have been fulfilled.
 
(j)     Applicable Board and Stockholder Resolutions.  The Company shall deliver
to the  Purchasers copies of (i) a unanimous written consent of the Board of the
Directors of the Company authorizing the execution, delivery and performance of
the applicable Transaction Documents by the Company, (ii) unanimous written
consents or otherwise duly authorized action of each applicable US or BVI
Subsidiaries and WFOE Subsidiaries authorizing the execution, delivery and
performance of the applicable Transaction Documents by such Subsidiaries, and
(iii) to the extent required by law or agreement, written consents or otherwise
duly authorized action of each individual shareholder of the Company or of any
individual Subsidiary authorizing the execution, delivery and performance of the
applicable Transaction Documents by the Company or any such Subsidiary.
 
(k)     Payment of Facility Fee. The Company shall pay to the Purchasers, in
cash, a facility fee equal to 1% of the purchase price of the Notes issued at
each Closing, which amount may, at the option of the Purchasers, be paid by
offset against the cash purchase price payable for the Notes purchased at such
Closing.
 
7.2       Additional Conditions to Final Closing.  The obligation of the
Purchasers to complete the Final Closing is subject to the fulfillment on or
prior to each Closing Date (but in any event no later than March 1, 2010) of all
of the following additional conditions, any one or more of which may be waived
by Purchaser in writing (subject to the foregoing, the Final Closing on no less
than the Base Amount (less the Minimum Amount) shall occur within three (3)
business days of the Company’s satisfaction of each of the following
conditions):
 
(a)     Base Investment Amount.  The Company shall offer to sell to the
Purchasers Notes whose principal amount totals (inclusive of the Minimum Amount
previously sold) at least the Base Amount.
 
(b)     Opinion of Company Counsel.  Each Purchaser shall have received from
Arnstein & Lehr LLP, as US counsel for the Company, an opinion, dated as of the
Closing, in substantially the form of Exhibit I attached hereto.
 
(c)     Company Pledge and Security Agreement and US Subsidiary Guarantees and
Pledge and Security Agreements. The Company and its US Subsidiaries shall have
executed and delivered to the Purchasers the agreements described in Sections
3.3 and 3.4 hereof.
 
(d)     WFOE and non-WFOE PRC Company Collateral Security Arrangements. The WFOE
Subsidiaries shall have executed and delivered to the Purchasers the additional
Collateral Security Agreements described in Section 3.5 hereof.
 
(e)     Irrevocable Signature Authority over GP WFOE and UGTI WFOE Primary
Funding Accounts. The Purchasers shall have been granted irrevocable binding
signature authority over a designated bank account for GP WFOE and a designated
bank account for UGTI WFOE, or a joint account  for GP WFOE and UGTI WFOE
(collectively, the “WFOE Primary Funding Accounts”), pursuant to duly adopted
Board resolutions of GP WFOE and UGTI WFOE, which WFOE Primary Funding Accounts
shall be subject to the following terms:
 
 
20

--------------------------------------------------------------------------------

 
 
(i)     The WFOE Funding Accounts shall be the sole and exclusive initial
deposit accounts for (x) any proceeds of the Notes that are transmitted to any
of the WFOE Subsidiaries, and (y) any other cash payments or proceeds received
by GP WFOE or UGTI WFOE, as the case may, whether from customer payments or
amounts due from or transferred by Sanming or Jianou, including pursuant to
Section 6.2(e) or Section 7.2(f) or (g);
 
(ii)     Notice of such signature authority and Board authorization shall have
been delivered to the PRC banking institution for each such account, with
confirmation by each Board member of the irrevocable nature of such signature
authority until the Notes have been repaid in full and confirmation in writing
(by the issuance of a signature card or otherwise) by the PRC banking
institution of the Purchasers’ signature authority over the WFOE Primary Funding
Accounts;
 
(iii)     Any transfer of funds from the WFOE Funding Accounts to other
operating accounts of GP WFOE or UGTI WFOE or to other parties, or any attempted
modification of signature authority over such accounts shall require Purchasers’
prior written consent, subject to such exceptions for certain categories of
payments or minimum RMB or USD thresholds for transfers of funds in the ordinary
course of business to other operating accounts of GP WFOE or UGTI WFOE as may be
agreed to by the Purchasers, the Company and the WFOE Subsidiaries in writing
prior to the Final Closing; and
 
(iv)     The Company shall provide the Purchasers with monthly reports of all
account activity with respect to the WFOE Funding Accounts and other operating
accounts of GP WFOE and UGTI WFOE  within 30 days after the end of each calendar
month.
 
(f)    Payments of PRC Subsidiary Amounts Due GP WFOE and UGTI WFOE with respect
to 2009. The Company shall have provided evidence, reasonably satisfactory to
the Purchasers (who may require, in their sole discretion, independent
confirmations by third parties) and Purchasers shall have provided written
notice to the Company of the acceptance or non-acceptance of such evidence,
which acceptance shall not be unreasonably withheld, within three (3) business
days from the time the Company has provided such evidence, that:
 
(i)     GP WFOE and UGTI WFOE shall have completed all legal and contractual
legal requirements required for them to be fully entitled to and vested in the
amounts due to GP WFOE from Sanming and the amounts due to UGTI WFOE from Jianou
in an amount equal to no less than the full-year 2009 profits of Sanming and
Jianou, respectively; and
 
(ii)     Assets having a book value of not less than US$8 million shall have
been transferred to (and registered, if required, in the name of) GP WFOE and
UGTI WFOE  by Sanming and Jianou, respectively, in payment of the amounts due to
GP WFOE from Sanming and the amounts due to UGTI WFOE from Jianou, without
recourse, claim or offset other than satisfaction of the obligation to pay the
amounts due GP WFOE and UGTI WFOE with respect to 2009, and at least 50% of such
transferred assets shall consist of (x) cash and cash-equivalents, (y) accounts
receivable collectible in the ordinary course and (c) marketable inventory.
 
 
21

--------------------------------------------------------------------------------

 
 
(g)     Ability to Direct Revenues Upon an Event of Default. GP WFOE and UGTI
WFOE shall have the legal and effective ability to direct that substantially all
future revenues of Sanming and Jianou be deposited in bank accounts of GP WFOE
or UGTI WFOE, as the case may be, according to agreements between GP WFOE and
Sanming and UGTI WFOE and Jianou, respectively; Sanming and Jianou shall have
delivered irrevocable signed authorizations  to GP WFOE and UGTI WFOE permitting
them to direct that all customer payments be directed to the WFOE bank accounts
according to such agreements; and the Purchasers shall have been granted the
right to exercise such rights upon an Event of Default under the Notes.
 
(h)     Subordination Agreements with Certain Holders of Company
Indebtedness. The Company shall have delivered to the Purchasers copies of
executed written agreements, in form and substance reasonably satisfactory to
the Purchasers, (i) with regard to not less than $350,000 in deferred cash
payments owed by the Company or its Subsidiaries to certain parties relating to
the acquisition of GP and due in 2010 (collectively, the “GP 2010 Deferred
Acquisition Payments”); and (ii) with regard to not less than $450,000 in
deferred cash payments owed by the Company or its Subsidiaries to certain
parties relating to the acquisition of Supreme and due in 2010 (collectively,
the “Supreme 2010 Deferred  Acquisition Payments”), whereby any parties owed
amounts in connection with the GP 2010 Deferred Acquisition Payments and/or
Supreme 2010 Deferred Acquisition Payments shall agree that any and all payments
due from the Company or its Subsidiaries with respect to the respective GP 2010
Deferred Acquisition Amounts and Supreme 2010 Deferred Acquisition Amounts shall
be subordinate to the prior payment of amounts due from the Company to the
Purchasers under the Notes, and limiting such parties’ rights to seek to enforce
their rights to payment of the GP 2010 Deferred Acquisition Payments and Supreme
2010 Deferred Acquisition Payments (or to accelerate any other payments due them
that are due after 2010) until 10 days after the first to occur of (x) the
maturity date of the Note or (y) any earlier repayment in full of the Notes.
 
8.         Conditions Precedent to the Obligation of the Company  to Close.
 
8.1       Closing.  The obligation of the Company to complete each Closing is
subject to the fulfillment on or prior to each Closing Date of all of the
following conditions, any one or more of which may be waived by the Company in
writing:
 
(a)     Representations and Warranties.  The representations and warranties of
each Purchaser contained in Section 5 shall be true on and as of each Closing.
 
(b)     Agreements and Conditions.  On or before each Closing Date, each
Purchaser shall have complied with and performed and satisfied in all material
respects all agreements and conditions to be complied with and performed by such
date pursuant to this Agreement.
 
(c)     Notes.  Each Purchaser shall have duly executed the Notes.
 
 
22

--------------------------------------------------------------------------------

 
 
(d)     Payment of Purchase Price.  Each Purchaser shall have paid to the
Company the Purchase Price for the Notes.
 
8.2       Event of Purchasers’ Failure to Consummate Final Closing.  If,
following the Initial Closing:
 
(a)     the Company has satisfied, in accordance with their terms, each of the
conditions set forth in Section 7 to the obligation of the Purchasers to
purchase the Notes at the Final Closing;
 
(b)     the Company has given written notice to the Purchasers that it is ready,
willing and able to consummate the Final Closing on the terms and conditions set
forth in this Agreement; and
 
(c)     nonetheless, the Purchasers fail to tender to the Company the Purchase
Price for the Notes within ten (10) days of receipt of such notice, and
therefore the Final Closing is not consummated;
 
then, the sole and exclusive remedy at law or in equity of the Company, its
Subsidiaries and of any shareholder of the Company for the Purchasers’ failure
to consummate the Final Closing shall be as follows:
 
(d)     the Purchasers shall immediately release 5,400,000 of the Stockholder
Pledge Shares being held as security to the pledgors with respect thereto (pro
rata in proportion to their respective original Stockholder Pledge Shares),
retaining 600,000 Stockholder Pledge Shares as security pursuant to the
Stockholder Pledge and Security Agreement while any Notes are outstanding;
 
(e)     all of the Warrants issued to Purchasers shall be cancelled;
 
(f)     the Company may thereafter elect to exercise the Company Prepayment
Option (as defined in Section 9(a) hereof) on the terms and conditions set forth
in Section 9(a) hereof, including the Prepayment Purchase Price, whereupon all
of the remaining Stockholder Pledge Shares shall be immediately released by the
Purchasers to the pledgors with respect thereto (pro rata in proportion to their
respective original Stockholder Pledge Shares); and
 
(g)     all other terms of this Agreement applicable upon and following the
Initial Closing (other than obligations with respect to consummating the Final
Closing) and of the Notes previously issued (if and to the extent still
outstanding) shall remain in full force and effect.
 
 
23

--------------------------------------------------------------------------------

 
 
9.         Company Prepayment Option; Additional Warrant; Alternative Repayment
Mechanism.
 
(a)     In the event that the conditions to complete the Final Closing as set
forth in Section 7.2 hereof are not met on or before March 1, 2010, the Company
will have, at its option, assuming the Notes have not been converted in
accordance with their terms, the right to prepay all, but not less than all, of
the principal and interest accrued and owing on the Notes issued at the Initial
Closing, plus a premium payment of twenty percent (20%) of the original
principal amount of the Notes (collectively, the “Prepayment Purchase Price”)
(the “Company Prepayment Option’). In order to exercise the Company Prepayment
Option, the Company shall deliver to the Purchasers written notice (the
“Prepayment Notice”) no later than ten (10) business days prior to the date of
proposed exercise of the Company Prepayment Option. The Prepayment Purchase
Price shall be paid to Purchasers on the date set forth in the Prepayment Notice
via federal funds wire transfer(s) of immediately available funds, in accordance
with written instructions provided by Purchasers to the Company prior to the
date thereof.  Upon receipt of the Prepayment Purchase Price, Purchaser shall
surrender the Notes, appropriately endorsed, and each Purchaser and the Company
agree to enter into such documents and make such representations, warranties and
covenants as are reasonably customary in order to complete the prepayment of the
Notes and to release any and all collateral (including any remaining Stockholder
Pledge Shares) previously pledged as security for repayment of the Notes.
 
(b)     Subject to the terms and conditions of this Agreement, upon the Initial
Closing, the Company shall issue to each Purchaser additional warrants,
substantially in the form of Exhibit B attached hereto (each an “Additional
Warrant” and collectively, the “Additional Warrants”) to purchase the number of
shares of Common Stock of the Company set forth opposite such Purchaser’s name
on the Warrant to each Purchaser at the Initial Closing; provided, that each
Additional Warrant shall be held in escrow by Seyfarth Shaw LLP and only
released to the respective Purchaser in the event that the conditions to
complete the Final Closing as set forth in Section 7.2 hereof are not met on or
before March 1, 2010.  In the event such conditions are met and the Final
Closing is consummated, Seyfarth Shaw LLP shall release the Additional Warrants
to the Company.
 
(c)     In the event there is an Event of Default and the Company is unable to
repay its obligations under the Note, at the option of the Purchasers upon
written notice to the Company, the Company shall cause its WFOE Subsidiaries to
repay all obligations of the Company under the Notes to an eligible entity in
the People’s Republic of China, as designated by the Required Purchasers.
 
10.       Use of Proceeds.  The Company shall use the proceeds from the Notes
for general corporate purposes, including capital initiatives and working
capital.
 
10.1     The proceeds of Notes sold at the Initial Closing shall be used for
general corporate purposes, less any amount required for the facility fee with
respect to those Notes sold at the Initial Closing.
 
10.2     At least $1.7 million of the proceeds of any Final Closing shall be
used to pay the remaining unpaid registered capital of GP WFOE, and at least
$0.18 million of any remaining proceeds of any Final Closing shall be used to
pay a portion of the remaining unpaid registered capital of UGTI WFOE prior to
any other proceeds of such Closing be applied for any other purposes. The
balance shall be used as set forth in Schedule 10, less any amount required for
the facility fee with respect to those Notes sold at the Final Closing..
 
 
24

--------------------------------------------------------------------------------

 
 
11.       Restrictions on Transferability; Compliance with the Securities Act;
Trading Restrictions.
 
11.1     Restrictive Legend.  Purchaser understands that, until such time as a
registration statement pursuant to the Securities Act has been declared
effective or the Conversion Shares may be sold pursuant to Rule 144(k) under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately resold, the certificate(s)
representing the Conversion Shares shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for the securities comprising the
Conversion Shares):
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO ISSUER THAT THE TRANSFER IS EXEMPT
FROM REGISTRATION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
 
11.2     Restrictions on Transferability.  Purchaser hereby covenants with the
Company not to effect any resale or other disposition of any of the Conversion
Shares without complying with the provisions of this Agreement, and without
effectively causing any prospectus delivery requirement under the Securities Act
to be satisfied, and Purchaser acknowledges and agrees that such Conversion
Shares are not transferable on the books of the Company unless (a) the
Conversion Shares have been sold in accordance with an effective registration
statement or valid exemptions from registration under the Securities Act and any
applicable state securities or “blue sky” laws, (b) prior to such time that a
registration statement shall have become effective under the Securities Act,
Purchaser shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, that such disposition will not require
registration of the Conversion Shares under the Securities Act and (c) if
applicable, the requirement of delivering a current prospectus has been
satisfied.  Purchaser acknowledges that there is no assurance that a
registration statement shall be declared effective by the SEC.
 
11.3     Trading Restrictions.  (a) The Purchasers agree not to, directly or
indirectly, at any time prior to the first to occur of (i) the maturity of the
Notes (whether on the maturity date or by any earlier acceleration in accordance
with their terms), or (ii) the closing of a New Financing (as defined in the
Note), (A) sell any shares of the Company’s Common Stock in public market
transactions; (B) engage in any short selling of the Company’s Common Stock; or
(C) pledge the Notes or the Warrants or any interest therein.
 
(b)     Each Purchaser also agrees that in the event any Purchaser transfers or
assigns all or any portion of an interest in the Notes or Warrants, such
Purchaser will require the transferee or assignee, as the case may be, to agree
to the trading restrictions set forth in Section 11.3 hereof.
 
 
25

--------------------------------------------------------------------------------

 
 
(c)     Commencing from the Final Closing and until six months after any New
Financing, the Company’s directors, officers and holders of 10% or more of its
Common Stock will not offer, issue, sell, contract to sell, encumber, grant any
option for the sale of or otherwise dispose of any shares of Company Common
Stock. The Company shall, within 10 Trading Days of the Final Closing obtain
side letters from each of the Company’s directors, officers and holders of 10%
or more of its Common Stock confirming their agreement to the foregoing and
implement appropriate stop orders with respect to shares held by all such
individuals.
 
12.      Registration Statement.  For purposes of this Section 12, the following
definitions shall apply.
 
12.1     “Effective Date” means the date that a Registration Statement required
by Section 12 of this Agreement is first declared effective by the SEC.
 
12.2     “Eligible Market” means any of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market, OTC Bulletin Board or Pink Sheets LLC.
 
12.3     “Prospectus” means the prospectus included in the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
 
12.4     “Registrable Securities” means the Conversion Shares and the Warrant
Shares issued or issuable pursuant to the Transaction Documents, including
without limitation those issued under the Note to the Purchasers and those
issuable to the Purchasers under the Warrants, together with any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.
 
12.5     “Registration Statement” means each registration statement required to
be filed under this Section 12, including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
 
12.6     “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market (other than the OTC Bulletin Board), or (ii) if the Common Stock
is not listed on a Trading Market (other than the OTC Bulletin Board), a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
 
 
26

--------------------------------------------------------------------------------

 
 
12.7     Registration.
 
(a)     On or prior to the date (the “Filing Date”) that is no later than thirty
(30) calendar days following the Final Closing Date, and in any event prior to
the filing of a Registration Statement with the SEC for the holders of any other
shares of the Company’s capital stock (each, an “Other Registration Statement”),
the Company shall prepare and file with the SEC a Registration Statement
covering the resale of the Registrable Securities for an offering to be made on
a continuous basis pursuant to Rule 415, on Form S-3 (or, if Form S-1 is not
then available, on Form S-1 or on such other form appropriate for such
purpose).  The initial Registration Statement to be filed under this
Section shall be filed to include all of the Registrable Securities.  Such
Registration Statement shall contain (except if otherwise required pursuant to
written comments received from the SEC upon a review of such Registration
Statement) the “Plan of Distribution” attached hereto as Exhibit H.  The Company
shall use its commercially reasonable best efforts to cause such Registration
Statement to be declared effective under the Securities Act as soon as possible
but, in any event, no later than 180 calendar days following the final Closing
Date, and in any event, at least 20 Trading Days prior to the effectiveness of
any Other Registration Statement (the “Effectiveness Date”), and shall use its
reasonable best efforts to keep the Registration Statement continuously
effective under the Securities Act until the date which is the earliest of (i)
two years after its Effective Date (and for purposes of a Registration Statement
contemplated in Section 12.7(b) hereof, two years after the Effective Date
therefor), (ii) such time as all of the Registrable Securities covered by such
Registration Statement have been publicly sold by the Holders, or (iii) such
time as all of the Registrable Securities covered by such Registration Statement
may be sold by the Holders pursuant to Rule 144(k) as determined by the counsel
to the Company pursuant to a written opinion letter to such effect, addressed
and acceptable to the Company’s Transfer Agent and the affected Purchasers (the
“Effectiveness Period”).  By 5:00 p.m. (New York City time) on the Business Day
immediately following the Effective Date of such Registration Statement, the
Company shall file with the SEC in accordance with Rule 424 under the Securities
Act the final prospectus to be used in connection with sales pursuant to such
Registration Statement (if such filing is required under such Rule).
 
(b)     If all of the Registrable Securities to be included in the Registration
Statement filed pursuant to Section 12.7(a) cannot be so included because the
SEC staff informs the Company that all of the Registrable Securities cannot, as
a result of the application of Rule 415 or other reason, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly (i) inform each of the holders thereof, (ii) use its
reasonable best efforts to file amendments to the initial Registration Statement
as required by the SEC staff and/or (iii) withdraw the initial Registration
Statement and file a new registration statement, in either case covering the
maximum number of Registrable Securities permitted to be registered by the SEC
staff, on Form S-3 or such other form available to register for resale the
Registrable Securities as a secondary offering; provided, however, that prior to
filing such amendment or new registration statement, the Company shall be
obligated to use its reasonable best efforts to advocate with the then
prevailing SEC guidance, including without limitation, the Manual of Publicly
Available Telephone Interpretations D.29.  In the event the Company amends the
initial Registration Statement or files a new registration statement, as the
case may be, under clauses (ii) or (iii) above, then the Company shall prepare
and file such number of additional Registration Statements as may be necessary
in order to ensure that all Registrable Securities are covered by an existing
and effective Registration Statement.  Accordingly, if for example, an
additional Registration Statement is filed under this Section 12.7(b) to
register shares taken off a Registration Statement filed under Section 12.7(a)
due to SEC staff comments and SEC staff comments again require shares to be
removed for such newly filed Registration Statement under this Section 12.7(b),
then the Company will prepare and file additional Registration Statements until
such time as all such removed shares are covered by effective Registration
Statements.  Any Registration Statements to be filed under this Section
12.7(b) shall be for an offering to be made on a continuous basis pursuant to
Rule 415, on Form S-3 (or on such other form appropriate for such
purpose).  Such Registration Statement shall contain (except if otherwise
required pursuant to written comments received from the SEC staff upon a review
of such Registration Statement) the “Plan of Distribution” in substantially
similar form attached hereto as Exhibit H.  The Company shall cause such
Registration Statement(s) to be declared effective under the Securities Act as
soon as possible but, in any event, by its Effectiveness Date, and shall use its
reasonable best efforts to keep such Registration Statement continuously
effective under the Securities Act during the entire Effectiveness Period.  By
5:00 p.m. (New York City time) on the Effective Date, the Company shall file
with the Commission in accordance with Rule 424 under the Securities Act the
final prospectus to be used in connection with sales pursuant to such
Registration Statement (if such filing is required under such Rule).
 
 
27

--------------------------------------------------------------------------------

 
 
(c)     In the event that the Company receives SEC staff comments limiting the
amount of shares of Common Stock which may be included in any Registration
Statement (such number of shares of Common Stock which the Company may include
in such Registration Statement in accordance with the SEC staff comments, the
“Allowable Maximum”), the number of Registrable Securities sought to be included
in any such Registration Statement shall be cutback and removed from such
Registration Statement until the aggregate number of such Registrable Securities
to be included in such Registration Statement equals the Allowable
Maximum.  Such cutbacks will be in the following order: (i) any securities of
the Company included or to be included in such Registration Statement pursuant
to piggyback or demand registration rights (other than those of the Purchasers),
(ii) the Warrant Shares issuable upon exercise of the Warrants issued to the
Purchasers and (iii) the Conversion Shares.  Any required cutbacks of Conversion
Shares or Warrant Shares shall be applied to the Purchasers pro rata in
accordance with the number of such Conversion Shares or Warrant Shares sought to
be included in such Registration Statement.
 
(d)     If: (i) a Registration Statement is not filed on or prior to its Filing
Date covering the Registrable Securities required under this Agreement to be
included therein, or (ii) a Registration Statement is not declared effective by
the SEC on or prior to its Effectiveness Date or if by the Business Day
immediately following the Effective Date the Company shall not have filed a
“final” prospectus for the Registration Statement with the SEC under Rule 424(b)
(if such a prospectus filing is required by such Rule) and notify the Purchasers
of the Effectiveness Date, or (iii) after its Effective Date, without regard for
the reason thereunder or efforts therefore, such Registration Statement ceases
for any reason to be effective and available to the Purchasers as to the
Registrable Securities to which it is required to cover at any time prior to the
expiration of its Effectiveness Period for more than an aggregate of 30 Trading
Days (which need not be consecutive), or (iv) the Common Stock is not listed or
quoted, or is suspended from trading, on an Eligible Market for a period of
three Trading Days (which need not be consecutive Trading Days) during the
Effectiveness Period, or (v) with respect to any Purchaser, the Company fails
for any reason to deliver a certificate evidencing any securities to the
Purchaser within five Trading Days after delivery of such certificate as
required pursuant to any Transaction Document, or (vi) during the Effectiveness
Period the Company fails to have any of the Common Shares listed on an Eligible
Market (any such failure or breach specified in clauses (i) to (vi) above being
referred to as an “Event,” and for purposes of clauses (i) or (ii) the date on
which such Event occurs, or for purposes of clauses (iii) to (v) the date which
such period is exceeded, being referred to as “Event Date”), then on each such
Event or Event Date, and on each monthly anniversary of each such Event or Event
Date (if the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each Holder an amount in
cash, as partial liquidated damages and not as a penalty, equal to 1.0% of the
aggregate amount paid by the Purchasers for the Notes pursuant to this Agreement
(“Investment Amount”); provided, however, that the total amount of partial
liquidated damages payable by the Company pursuant to all Events under this
Section shall be capped at an aggregate of 10% of the aggregate Investment
Amount paid for the Notes purchased under this Agreement.  The partial
liquidated damages pursuant to the terms hereof shall apply on a daily pro rata
basis for any portion of a month prior to the cure of an Event, except in the
case of the first Event Date.
 
 
28

--------------------------------------------------------------------------------

 
 
         (i)       In no event will the Company be liable for liquidated damages
under this Agreement in excess of 1.0% of the aggregate Investment Amount in any
30-day period.
 
             (ii)       In addition, the Company shall not be liable for
liquidated damages under this Agreement as to any Registrable Securities which
are not permitted by the SEC to be included in Registration Statements due
solely to SEC staff comments until the provisions of this Agreement as to the
next applicable Registration Statement required to be filed hereunder are
triggered, in which case the provisions of this Section 12.7(d) shall apply, if
applicable.
 
             (iii)     The partial liquidated damages pursuant to this
Section 12 shall be the exclusive monetary remedy of the Purchasers in the event
that the Company fails to satisfy its obligation to file or to have an effective
Registration Statement on file with the SEC pursuant to the terms of this
Agreement.
 
(e)     If at any time the Registration Statements required by this Section 12
are not filed on Form S-3 or its equivalent, and the Company, subsequent to the
filing or effectiveness thereof, becomes eligible to file a Registration
Statement on Form S-3 or its equivalent for the resale of the Registrable
Securities as required by this Section 12, then the Company as soon
as  practical will file a Registration Statement on Form S-3 in satisfaction of
the registration rights provided in this Section 12; provided further that the
Company shall use its reasonable best efforts to maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.
 
(f)     The Company shall notify the Purchasers, in writing, immediately after
the Effectiveness Date of any Registration Statement, of the effectiveness of a
Registration Statement.
 
 
29

--------------------------------------------------------------------------------

 
 
(g)     Each Purchaser agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Exhibit H-1 (a “Selling
Holder Questionnaire”) within five Trading Days after the written request by the
Company, if not previously provided.  The Company shall not be required to
include the Registrable Securities of a Purchaser in a Registration Statement
and shall not be required to pay any liquidated or other damages under
Section 12.7(c) to any Purchaser who fails to furnish to the Company a fully
completed Selling Holder Questionnaire at least two Trading Days prior to the
Filing Date, provided the written request by the Company has been made as
provided above.
 
(h)     Notwithstanding anything in this Agreement to the contrary, after 90
consecutive Trading Days of continuous effectiveness of the initial Registration
Statement filed and declared effective pursuant to this Agreement, the Company
may, by written notice to the Holders, suspend sales under a Registration
Statement after the Effective Date thereof and/or require that the Purchasers
immediately cease the sale of shares of Common Stock pursuant thereto and/or
defer the filing of any subsequent Registration Statement if the Company is
engaged in a material merger, acquisition or sale and the Board of Directors of
the Company determines in good faith, by appropriate resolutions, that, as a
result of such activity, (i) it would be materially detrimental to the Company
(other than as relating solely to the price of the Common Stock) to maintain a
Registration Statement at such time or (ii) it is in the best interests of the
Company to suspend sales under such registration at such time.  Upon receipt of
such notice, each Purchaser shall immediately discontinue any sales of
Registrable Securities pursuant to such registration until such Purchaser is
advised in writing by the Company that the current Prospectus or amended
Prospectus, as applicable, may be used.  In no event, however, shall this right
be exercised to suspend sales beyond the period during which (in the good faith
determination of the Company’s Board of Directors) the failure to require such
suspension would be materially detrimental to the Company.  The Company’s rights
under this Section 12.7(h) may be exercised for a period of no more than 20
Trading Days at a time and not more than one time in any twelve-month period,
without such suspension being considered as part of an Event.  Immediately after
the end of any suspension period under this Section 12.7(h), the Company shall
take all necessary actions (including filing any required supplemental
prospectus) to restore the effectiveness of the applicable Registration
Statement and the ability of the Holders to publicly resell their Registrable
Securities pursuant to such effective Registration Statement.  The events
described in this Section 12.7(h) are “Excluded Events.”
 
12.8     Registration Procedures.  In connection with the Company’s registration
obligations hereunder, the Company shall:
 
(a)     Not less than five (5) Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, furnish via email to those Purchasers who have supplied the Company
with email addresses copies of all such documents proposed to be filed, which
documents (other than any document that is incorporated or deemed to be
incorporated by reference therein) will be subject to the review of such
Purchasers.  The Company shall reflect in each such document when so filed with
the SEC such comments regarding the Purchasers and the plan of distribution as
the Purchasers may reasonably and promptly propose no later than two (2) Trading
Days after the Purchasers have been so furnished with copies of such documents
as aforesaid.
 
 
30

--------------------------------------------------------------------------------

 
 
                 (b)       Subject to Section 12.7(g), (i) prepare and file with
the SEC such amendments, including post-effective amendments, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep the Registration Statement continuously effective, as to the
applicable Registrable Securities for the Effectiveness Period and prepare and
file with the SEC such additional Registration Statements in order to register
for resale under the Securities Act all of the Registrable Securities; (ii)
cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; (iii) respond as promptly as reasonably possible, and in any event
within 10 Trading Days (except to the extent that the Company reasonably
requires additional time to respond to the SEC’s comments), to any comments
received from the SEC with respect to the Registration Statement or any
amendment thereto; and (iv) comply in all material respects with the provisions
of the Securities Act and the Exchange Act with respect to the disposition of
all Registrable Securities covered by the Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Purchasers thereof set forth in the Registration Statement as so amended or in
such Prospectus as so supplemented.
 
(c)       Notify the Purchasers as promptly as reasonably possible, and (if
requested by the Purchasers confirm such notice in writing no later than two
Trading Days thereafter), of any of the following events: (i) the SEC notifies
the Company whether there will be a “review” of any Registration Statement; (ii)
the SEC comments in writing on any Registration Statement; (iii) any
Registration Statement or any post-effective amendment is declared effective;
(iv) the SEC or any other Federal or state governmental authority requests any
amendment or supplement to any Registration Statement or Prospectus or requests
additional information related thereto; (v) the SEC issues any stop order
suspending the effectiveness of any Registration Statement or initiates any
Proceedings for that purpose; (vi) the Company receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or the initiation or threat of any
Proceeding for such purpose; or (vii) the financial statements included in any
Registration Statement become ineligible for inclusion therein or any
Registration Statement or Prospectus or other document contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
(d)       Use its reasonable best efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.
 
(e)       If requested by a Purchaser, provide such Purchaser without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, and all exhibits to the
extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
SEC.
 
(f)       Promptly deliver to each Purchaser, without charge, as many copies of
the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request.  The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the Purchasers in connection with the offering and
sale of the Registrable Securities covered by such Prospectus and any amendment
or supplement thereto to the extent permitted by federal and state securities
laws and regulations.
 
 
31

--------------------------------------------------------------------------------

 
 
(g)       (i) In the time and manner required by each Trading Market, prepare
and file with such Trading Market an additional shares listing application
covering all of the Registrable Securities; (ii) take all steps necessary to
cause such Common Shares to be approved for listing on a Trading Market as soon
as possible thereafter; (iii) provide to each Purchaser evidence of such
listing; and (iv) except as a result of the Excluded Events, during the
Effectiveness Period, maintain the listing of such Common Shares on such Trading
Market or another Eligible Market.
 
(h)       Prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the Purchasers
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Holder requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.
 
(i)       Cooperate with the Purchasers to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such certificates to be in such denominations
and registered in such names as any such Holders may reasonably request.
 
(j)       Upon the occurrence of any event described in Section 12.8(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
(k)      Cooperate with any reasonable due diligence investigation undertaken by
the Purchasers in connection with the sale of Registrable Securities, including,
without limitation, by making available documents and information; provided that
the Company will not deliver or make available to any Holder material, nonpublic
information unless such Holder requests in advance in writing to receive
material, nonpublic information and agrees to keep such information
confidential.
 
 
32

--------------------------------------------------------------------------------

 
 
(l)       Comply with all rules and regulations of the SEC applicable to the
registration of the Securities.
 
(m)     The Company shall comply with all applicable rules and regulations of
the SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Holders in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Purchasers are required to
make available a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder.
 
12.9        Registration Expenses.  The Company shall pay all fees and expenses
incident to the performance of or compliance with Section 12 of this Agreement
by the Company, including without limitation (a) all registration and filing
fees and expenses, including without limitation those related to filings with
the SEC, any Trading Market and in connection with applicable state securities
or Blue Sky laws, (b) printing expenses (including without limitation expenses
of printing certificates for Registrable Securities), (c) messenger, telephone
and delivery expenses, (d) fees and disbursements of counsel for the Company,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, and
(f) all listing fees to be paid by the Company to the Trading Market; except
that the Company shall not pay any such fees and expenses incurred by the
Purchasers.
 
12.10      Rule 144 Reporting. With a view to making available to Purchasers the
benefits of certain rules and regulations of the SEC, which may permit the
resale of the Registrable Securities to the public without registration, the
Company agrees after the date hereof to:
 
(a)       make and keep public information available, as those terms are
understood and defined in Rule 144(c) under the Securities Act;
 
(b)       file with the SEC all reports and other documents required of the
Company under the Securities Act and the Exchange Act (it being expressly
acknowledged by the parties hereto that if any such report or document is not
filed with the SEC within thirty (30) days of the date required under the rules
and regulations of the SEC (after giving effect to any Rule 12b-25 extensions
under the Exchange Act), such failure shall be deemed an Event of Default under
the Notes); and
 
(c)       so long as a Purchaser owns any Registrable Securities, to furnish to
such Purchaser forthwith upon request a written statement by the Company as to
its compliance with the reporting requirements of said Rule 144, and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
by the Company as the Purchaser may reasonably request in writing in complying
with any rule or regulation of the SEC allowing the Purchaser to sell any such
securities without registration.
 
 
33

--------------------------------------------------------------------------------

 
 
13.           Indemnification.
 
13.1         Indemnification Procedures.
 
(a)         Indemnification by the Company.  The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Purchaser,
the officers, directors, partners, members, agents and employees of each of
them, each Person who controls any such Purchaser (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, settlement costs and
expenses, including, without limitation, reasonable attorneys’ fees
(collectively, “Losses”), as incurred, arising out of or relating to (i) any
material misrepresentation or material breach of any representation or warranty
made by the Company in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, (ii) any breach of any
covenant, agreement or obligation of the Company contained in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (iii) any cause of action, suit or claim brought or made against
such Indemnified Party (as defined in Section 13.1(c) hereof) by a third party
(including for these purposes a derivative action brought on behalf of the
Company), arising out of or resulting from (x) the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (y) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (z) the
status of Indemnified Party as holder of the Securities, or (iv) any untrue or
alleged untrue statement of a material fact contained in the Registration
Statement, any Prospectus or any form of Company prospectus or in any amendment
or supplement thereto or in any Company preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Purchaser furnished in writing to the Company by such Purchaser
for use therein, or to the extent that such information relates to such
Purchaser or such Purchaser’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved by such Purchaser expressly
for use in the Registration Statement, or (B) with respect to any prospectus, if
the untrue statement or omission of material fact contained in such prospectus
was corrected on a timely basis in the prospectus, as then amended or
supplemented, if such corrected prospectus was timely made available by the
Company to the Purchaser, and the Purchaser seeking indemnity hereunder was
advised in writing not to use the incorrect prospectus prior to the use giving
rise to Losses.
 
 
34

--------------------------------------------------------------------------------

 
 
(b)         Indemnification by Purchaser.  Each Purchaser shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished by such
Holder in writing to the Company specifically for inclusion in such Registration
Statement or such Prospectus or to the extent that such untrue statements or
omissions are based solely upon information regarding such Holder furnished to
the Company by such Purchaser in writing expressly for use therein, or to the
extent that such information relates to such Purchaser  or such Purchaser ‘s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved by such Purchaser expressly for use in the Registration
Statement (it being understood that the information provided by the Purchaser to
the Company in response to Exhibit H-1 and the Plan of Distribution set forth on
Exhibit H, as the same may be modified by such Purchaser and other information
provided by the Purchaser to the Company in or pursuant to the Transaction
Documents constitutes information reviewed and expressly approved by such
Purchaser in writing expressly for use in the Registration Statement), such
Prospectus or such form of prospectus or in any amendment or supplement
thereto.  In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
 
(c)         Conduct of Indemnification Proceedings.  If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of separate counsel shall be at the expense
of the Indemnifying Party).  It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate Proceedings that have been or will be consolidated before a
single judge) be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all Indemnified Parties, which firm shall be
appointed by a majority of the Indemnified Parties.  The Indemnifying Party
shall not be liable for any settlement of any such Proceeding effected without
its written consent, which consent shall not be unreasonably withheld.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.
 
 
35

--------------------------------------------------------------------------------

 
 
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section 13.1(c) shall be paid to the Indemnified Party, as incurred, within 20
Trading Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).
 
(d)         Contribution.  If a claim for indemnification under Section 13(a) or
(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 13.1(c),
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 13.1(d) was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 13.1(d) were determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 13.1(d), no Purchaser
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the proceeds actually received by such Purchaser from the sale
of the Registrable Securities subject to the Proceeding exceed the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
 
36

--------------------------------------------------------------------------------

 
 
The indemnity and contribution agreements contained in this Section 13.1(d) are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
13.2         Dispositions.  Each Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell its Registrable Securities in accordance with the Plan
of Distribution set forth in the Prospectus.  Each Holder further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 12.8(c)(v), (vi) or (vii), such Holder will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Holder is advised in writing by the Company that the use of
the Prospectus, or amended Prospectus, as applicable, may be resumed.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
 
13.3         Piggy-Back Registrations.  If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Holder not then eligible to sell all
of their Registrable Securities under Rule 144 in a three-month period, written
notice of such determination and if, within ten days after receipt of such
notice, any such Holder shall so request in writing, the Company shall include
in such registration statement all or any part of any Registrable Securities
that the Holder requests to be registered.  Notwithstanding the foregoing, in
the event that, in connection with any underwritten public offering, the
managing underwriter(s) thereof shall impose a limitation on the number of
shares of Common Stock which may be included in the Registration Statement
because, in such underwriter(s)’ judgment, marketing or other factors dictate
such limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Registration Statement only such limited
portion of the Registrable Securities with respect to which such Holder has
requested inclusion hereunder as the underwriter shall permit; provided,
however, that (i) the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities, the holders of
which are not contractually entitled to inclusion of such securities in such
Registration Statement or are not contractually entitled to pro rata inclusion
with the Registrable Securities and (ii) after giving effect to the immediately
preceding proviso, any such exclusion of Registrable Securities shall be made
pro rata among the Holders seeking to include Registrable Securities and the
holders of other securities having the contractual right to inclusion of their
securities in such Registration Statement by reason of demand registration
rights, in proportion to the number of Registrable Securities or other
securities, as applicable, sought to be included by each such Holder or other
holder.  If an offering in connection with which a Holder is entitled to
registration under this Section 13.3 is an underwritten offering, then each
Holder whose Registrable Securities are included in such Registration Statement
shall, unless otherwise agreed by the Company, offer and sell such Registrable
Securities in an underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering and shall enter into an underwriting agreement in a form and substance
reasonably satisfactory to the Company and the underwriter or
underwriters.  Upon the effectiveness the registration statement for which
piggy-back registration has been provided in this Section 13.3, any partial
liquidated damages payments payable to an Holder whose Securities are included
in such registration statement shall terminate and no longer be payable.
 
 
37

--------------------------------------------------------------------------------

 
 
14.           Participation Rights. For purposes of this Section 14, the
following definitions shall apply.
 
14.1         “Convertible Securities” means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for shares of Common
Stock.
 
14.2         “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
14.3         “Common Stock Equivalents” means, collectively, Options and
Convertible Securities.
 
14.4         Participation Rights Procedures.
 
(a)         Any offer, sale, grant, disposition or announcement of offer or sale
by the Company with respect to its Common Stock or Common Stock Equivalents in a
manner that is not required to be registered under the Securities Act is
hereinafter referred to as a “Subsequent Placement.”
 
(b)         From and after the Final Closing Date and until the first
anniversary of such Final Closing Date, the Company will not, directly or
indirectly, effect any Subsequent Placement unless the Company shall have first
complied with this Section 14.
 
             (i)   The Company shall deliver to each Purchaser who purchased
Notes and Warrants pursuant to this Agreement an irrevocable written notice (the
“Offer Notice”) of any proposed or intended issuance or sale or exchange (the
“Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange with
such Purchasers the Offered Securities, allocated to the Purchasers as a group
based on the ratio of (I) the number of Conversion Shares and Warrant Shares
issuable to all Purchasers as a group at the time of the Offer Notice to (II)
the number of shares of the Company’s Common Stock then issued and outstanding,
and allocated among such Purchasers (a) based on such Purchaser’s pro rata
portion of the number of Conversion Shares and Warrant Shares issuable to such
Purchaser at the time of the Offer Notice (the “Basic Amount”), and (b) with
respect to each Purchaser that elects to purchase its Basic Amount, any
additional portion of the Offered Securities attributable to the Basic Amounts
of other Purchasers as such Purchaser shall indicate it will purchase or acquire
should the other Purchasers subscribe for less than their Basic Amounts (the
“Undersubscription Amount”), which process shall be repeated until the
Purchasers shall have an opportunity to subscribe for any remaining
Undersubscription Amount.
 
 
38

--------------------------------------------------------------------------------

 
 
(ii)          To accept an Offer, in whole or in part, such Purchaser must
deliver a written notice to the Company prior to the end of the tenth (10th)
Business Day after such Purchaser’s receipt of the Offer Notice (the “Offer
Period”), setting forth the portion of such Purchaser’s Basic Amount that such
Purchaser elects to purchase and, if such Purchaser shall elect to purchase all
of its Basic Amount, the Undersubscription Amount, if any, that such Purchaser
elects to purchase (in either case, the “Notice of Acceptance”).  If the Basic
Amounts subscribed for by all Purchasers are less than the total of all of the
Basic Amounts, then each Purchaser who has set forth an Undersubscription Amount
in its Notice of Acceptance shall be entitled to purchase, in addition to the
Basic Amounts subscribed for, the Undersubscription Amount it has subscribed
for; provided, however, that if the Basic Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Purchaser who
has subscribed for any Undersubscription Amount shall be entitled to purchase
only that portion of the Available Undersubscription Amount as the Basic Amount
of such Purchaser bears to the total Basic Amounts of all Purchasers that have
subscribed for Undersubscription Amounts, subject to rounding by the Company to
the extent it deems reasonably necessary.
 
(iii)         The Company shall have sixty (60) Business Days from the
expiration of the Offer Period above (i) to offer, issue, sell or exchange all
or any part of such Offered Securities as to which a Notice of Acceptance has
not been given by the Purchasers (the “Refused Securities”), but only to the
offerees or class of offerees described in the Offer Notice (if so described
therein) and only upon terms and conditions (including, without limitation, unit
prices than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.
 
(iv)         In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 14.4 (b)(iii) above), then each Purchaser may, at its sole option and
in its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that such Purchaser elected to
purchase pursuant to Section 14.4(b)(ii) above multiplied by a fraction, (A) the
numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Purchasers pursuant to Section 14.4(b)(iii)
above prior to such reduction) and (B) the denominator of which shall be the
original amount of the Offered Securities.  In the event that any Purchaser so
elects to reduce the number or amount of Offered Securities specified in its
Notice of Acceptance, the Company may not issue, sell or exchange more than the
reduced number or amount of the Offered Securities unless and until such
securities have again been offered to the Purchasers in accordance with Section
14.4(b)(iii) above.
 
 
39

--------------------------------------------------------------------------------

 
 
(v)         Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, the Purchasers shall acquire from the
Company, and the Company shall issue to the Purchasers, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 14.4(b)(iii) above if the Purchasers have so elected, upon the terms
and conditions specified in the Offer.  Notwithstanding anything to the contrary
contained in this Agreement, if the Company does not consummate the closing of
the issuance, sale or exchange of all or less than all of the Refused Securities
within sixty (60) Business Days of the expiration of the Offer Period, the
Company shall issue to the Purchasers the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section
14.4(b)(iii) above if the Purchasers have so elected, upon the terms and
conditions specified in the Offer.  The purchase by the Purchasers of any
Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Purchasers of a purchase agreement relating to
such Offered Securities reasonably satisfactory in form and substance to the
Purchasers and their respective counsel.
 
(vi)         Any Offered Securities not acquired by the Purchasers or other
persons in accordance with Section 14.4(b)(iii) above may not be issued, sold or
exchanged until they are again offered to the Purchasers under the procedures
specified in this Agreement.
 
(vii)        Notwithstanding anything to the contrary in this Section 14 and
unless otherwise agreed to by the Purchasers, the Company shall either confirm
in writing to the Purchasers that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case in such a manner such that the Purchasers
will not be in possession of material non-public information, by the fifteenth
(15th) Business Day following delivery of the Offer Notice.  If by the fifteenth
(15th) Business Day following delivery of the Offer Notice no public disclosure
regarding a transaction with respect to the Offered Securities has been made,
and no notice regarding the abandonment of such transaction has been received by
the Purchasers, such transaction shall be deemed to have been abandoned and the
Purchasers shall not be deemed to be in possession of any material, non-public
information with respect to the Company.  Should the Company decide to pursue
such transaction with respect to the Offered Securities, the Company shall
provide each Purchaser with another Offer Notice and each Purchaser will again
have the right of participation set forth in this Section 14.4(b)(iii).  The
Company shall not be permitted to deliver more than one such Offer Notice to the
Purchasers in any 60 day period.
 
(viii)       The restrictions contained in subsections (ii) and (iii) of this
Section 14.4(b) shall not apply in connection with any Exempt Issuance.
 
15.           Miscellaneous.
 
15.1         Termination.  This Agreement may be terminated by the Company or
any Purchaser, by written notice to the other parties, if the Initial Closing
has not been consummated by 11:00 a.m. on January 12, 2010; provided that no
such termination will affect the right of any party to sue for any breach by the
other party (or parties).
 
 
40

--------------------------------------------------------------------------------

 
 
15.2         Fees and Expenses.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  In addition
to its obligations pursuant to Section 12.9 hereof, the Company agrees to
reimburse the Purchasers at the Initial Closing up to an aggregate amount of
$55,000 for legal fees, due diligence expenses and reasonable expenses incurred
for services relating to the transactions contemplated herein, which amount (net
of any amounts previously advanced by the Company) may, at the option of the
Purchasers, be paid by offset against the cash purchase price payable for the
Notes purchased at such Closing.
 
15.3         Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the initial Closing and any Final Closing, and without further
consideration, the Company will execute and deliver to the Purchasers such
further documents as may be reasonably requested in order to give practical
effect to the intention of the parties under the Transaction Documents.
 
15.4         Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section 15.4 prior to 6:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
or email at the facsimile number or email address specified in this Section 15.4
on a day that is not a Trading Day or later than 6:30 p.m. (New York City time)
on any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.
 
15.5         Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and each of the Purchasers or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such
right.  Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Purchasers under Article XII may be given by Purchaser holding at
least 75% of the Registrable Securities to which such waiver or consent relates.
 
 
41

--------------------------------------------------------------------------------

 
 
15.6         Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
15.7         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchasers.  Any Purchaser
may assign its rights under this Agreement to any Person to whom such Purchaser
assigns or transfers or will assign or transfer (including by way of
distribution to its members, partners or stockholders) any Securities, provided
(i) such transferor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company after such
assignment, (ii) the Company is furnished with written notice of (x) the name
and address of such transferee or assignee and (y) the Registrable Securities
with respect to which such registration rights are being transferred or
assigned, (iii) following such transfer or assignment, the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act and applicable state securities laws, (iv) such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Purchasers” and (v) such transfer shall
have been made in accordance with the applicable requirements of this Agreement
and with all laws applicable thereto.
 
15.8         No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and the Placement Agent, and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except that each Indemnified
Party is an intended third-party beneficiary of Section 13.1 and (in each case)
may enforce the provisions of such section directly against the parties with
obligations thereunder.
 
15.9         Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.  THE COMPANY AND PURCHASERS HEREBY IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY OR ANY PURCHASER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR ANY PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.  THE COMPANY AND PURCHASERS HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.
 
 
42

--------------------------------------------------------------------------------

 
 
15.10         Survival.  The representations and warranties, agreements and
covenants contained herein shall survive the Closing.
 
15.11         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.
 
15.12         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
15.13         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option owed to such Purchaser by the Company under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then, prior to the performance by the Company of
the Company’s related obligation, such Purchaser may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.
 
15.14         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
 
15.15         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to seek specific performance under
the Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
 
43

--------------------------------------------------------------------------------

 
 
15.16         Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Purchaser hereunder or any Purchaser enforces or exercises
its rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
15.17         Adjustments in Share Numbers and Prices.  In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
 
15.18         Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Documents.  The decision of each Purchaser to
purchase Securities pursuant to this Agreement has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Purchaser or by any agent or employee of any other Purchaser, and no
Purchaser or any of its agents or employees shall have any liability to any
other Purchaser (or any other person) relating to or arising from any such
information, materials, statements or opinions.  Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchaser as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document.  Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no other
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment hereunder.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any Proceeding for such purpose.
 
[SIGNATURE PAGE FOLLOWS]
 
 
44

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Note Purchase
Agreement on the date first above written.



 
THE COMPANY:
     
ONE BIO, CORP.
     
By:____________________________________
 
   Name:
 
   Title:
         
Address: 
8525 NW 53rd Terr., Suite C101
   
Doral, Fl 33166
   
Attention: Chief Executive Officer
   
Facsimile: ______________________
         
PURCHASERS:
 
____________________________________
 
Udi Toledano
         
Address:
100 Executive Drive, Suite 330
   
West Orange, NJ 07052
   
Attention: Udi Toledano
   
Facsimile:__________________________

 
 
45

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
SCHEDULE 1
 
Purchasers
Purchase Price of Note
Warrants
     
Initial Closing
         
Udi Toledano*
$300,000
Warrants,
exercisable at
$6.077 per share,
to purchase 49,366
shares
     
Final Closing
         
UTA Capital LLC
TBD
[same Warrant
coverage ratio as
Initial Closing;
exercise price may
vary]
     
[Other Purchasers TBD]
TBD
[same Warrant
coverage ratio as
Initial Closing;
exercise price may
vary]
     
Total
$[TBD, but not less than
the Base Amount nor
more than the Maximum
Amount]
[same Warrant
coverage ratio as
Initial Closing;
exercise price may
vary]

 

--------------------------------------------------------------------------------

 
* The Notes issued to Mr. Toledano and all of Mr. Toledano’s rights under the
Purchase Agreement and any other agreements delivered pursuant to the Purchase
Agreement are expected to be transferred and assigned to UTA Capital LLC and one
or more other Purchasers soon after the Initial Closing, who will agree to be
subject to Section 11.3 of the purchase Agreement, and the Company agrees to
such transfer and assignment.
 
 
46

--------------------------------------------------------------------------------

 

SCHEDULE 10
 
Use of Proceeds
 
 
47

--------------------------------------------------------------------------------

 

EXECUTION COPY
 
EXHIBIT A
 
Form of Convertible Promissory Note
 
 
48

--------------------------------------------------------------------------------

 

EXECUTION COPY

EXHIBIT B
 
Form of Common Stock Purchase Warrant
 
 
49

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Form of Stockholder Pledge and Security Agreement
 
(with Respect to Certain One Bio Shares)
 
 
50

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Form of Company Pledge and Security Agreement
 
(with Respect to Certain US Subsidiary Shares)
 
 
51

--------------------------------------------------------------------------------

 

EXHIBIT E
 
Form of US Subsidiary Guarantee and Pledge and Security Agreement
 
(with Respect to BVI Subsidiary Shares)
 
 
52

--------------------------------------------------------------------------------

 

EXHIBIT F
 
Form of BVI Subsidiary Guarantee Agreement
 
 
53

--------------------------------------------------------------------------------

 

EXHIBIT G
 
Form of WFOE Subsidiary Collateral Security Agreement
 
 
54

--------------------------------------------------------------------------------

 

EXHIBIT G-1
 
Form of PRC Company Acknowledgement Agreement
 
 
55

--------------------------------------------------------------------------------

 

EXHIBIT H
 
Form of  “Plan of Distribution” for Purchasers’ Resale Registration Statement
 
 
56

--------------------------------------------------------------------------------

 

EXHIBIT H-1
 
Form of  Selling Holder Questionnaire
 
 
57